 1                                UNITED STATES DISTRICT COURT
 2                                       DISTRICT OF NEVADA
 3                                                  ***
 4   CANDY TORRES,                                            Case No. 2:19-CV-00594-APG-EJY
 5                  Plaintiff,
                                                                            ORDER
 6          v.
 7   ALLAN ROTHSTEIN and KYLE PUNTNEY,
 8                  Defendants.
 9

10          Before the Court is the Second Amended Stipulated Discovery Plan and Scheduling Order
11   (ECF No. 64) that seeks to extend the dispositive motion and joint pretrial order deadlines. Also
12   before the Court is Counsel for Defendant Allan Rothstein, and two proposed deponents, Motion to
13   Withdraw (ECF No. 65), which is granted. Based on the foregoing, and good cause appearing,
14          IT IS HEREBY ORDERED that the Second Amended Stipulated Discovery Plan and
15   Scheduling Order (ECF No. 64) is GRANTED in part and DENIED in part.
16          IT IS FURTHER ORDERED that given that Defense Counsel has withdrawn from his
17   representation of certain parties and fact witnesses and the challenges COVID-19 poses to
18   prosecuting or defending any claims, the deadline to file dispositive motions is extended to June 26,
19   2020. This should provide Defendant Allan Rothstein ample time to find new counsel, should he
20   choose to do so, and provide new counsel, if any, time to familiarize him/herself with this dispute.
21          IT IS FURTHER ORDERED that the joint pretrial order shall be due July 27, 2020; provided,
22   however, that if dispositive motions are filed, this date is vacated and the due date for the joint
23   pretrial order shall be 30 days after the date upon which the Court issues its decisions on such
24   motions.
25

26

27

28
                                                      1
 1          IT IS FURTHER ORDERED that all other deadlines that have expired or are otherwise

 2   scheduled to expire remain as previously ordered.

 3

 4          DATED: March 27, 2020

 5

 6
                                                 ELAYNA J. YOUCHAH
 7                                               UNITED STATES MAGISTRATE JUDGE
 8

 9

10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26

27

28
                                                    2
